/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2014

                                     No. 04-14-00375-CV

                                      Arnold L. LEVEY,
                                          Appellant

                                               v.

   HOSPICE INSPIRIS OF TEXAS, INC.. Justo Cisneros, M.D., Juanita Sprute, M.D. and
                      Jefferson Family Practice Associates,
                                   Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-07246
                                 Larry Noll, Judge Presiding


                                        ORDER
        In accordance with our order of June 20, 2014, appellant filed proof he has paid the
clerk’s fee for preparation of the clerk’s record. Accordingly, we order the clerk’s record filed
by July 22, 2014.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court